Citation Nr: 1728335	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to exposure to herbicide agents.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to exposure to herbicide agents.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to exposure to herbicide agents.

7.  Entitlement to service connection for a right knee disorder, claimed as due to exposure to herbicide agents.

8.  Entitlement to service connection for a left knee disorder, claimed as due to exposure to herbicide agents.

9.  Entitlement to service connection for a neck disorder, claimed as due to exposure to herbicide agents and/or as secondary to knee disorders.

10.  Entitlement to service connection for a right hand disorder, claimed as due to exposure to herbicide agents and/or as secondary to knee disorders.

11.  Entitlement to service connection for a left hand disorder, claimed as due to exposure to herbicide agents and/or as secondary to knee disorders.

12.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as due to exposure to herbicide agents.

13.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents.

14.  Entitlement to service connection for a skin rash, claimed as due to exposure to herbicide agents.

15.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicide agents.

16.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1964 to October 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his spouse provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of this hearing is of record.  Following such hearing, the Veteran submitted additional evidence in support of his claim for service connection for an acquired psychiatric disorder, to include PTSD, in November 2016 and March 2017.  Further, evidence submitted in March 2017 also addresses the Veteran's claim for service connection for a left hand disorder.  While the Agency of Original Jurisdiction (AOJ) has not considered such evidence in the first instance, as the instant decision to grants service connection for PTSD and depression herein is fully favorable, there is no prejudice to the Veteran in the Board proceeding with a decision on such issue at this time.  Furthermore, as the Veteran's claim for a left hand disorder is being remanded, the AOJ will have an opportunity to consider such evidence in the readjudication of such claim.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for hypertension and a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as PTSD and depression, is related to his military service.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic sleep disorder or peripheral neuropathy, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

4.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

5.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service; arthritis did not manifest within one year of service discharge; and such is not caused or aggravated by a service-connected disability. 

6.  A right hand disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service; arthritis did not manifest within one year of service discharge; and such is not caused or aggravated by a service-connected disability.

7.  BPH is not shown to be causally or etiologically related to any disease, injury, or incident during service.

8.  A skin disorder, including a rash and cancer, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a malignant tumor did not manifest within one year of service discharge.

9.  GERD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD and depression are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

10.  The criteria for service connection for a right hand disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

11.  The criteria for service connection for BPH are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

12.  The criteria for service connection for a skin rash are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

13.  The criteria for service connection for skin cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

14.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As an initial matter, the Board notes that, for the reasons detailed below, it finds that service connection is warranted for PTSD and depression.  Since this represents a full grant of the benefit sought on appeal with respect to this claim, no further discussion of the duties to notify and assist is required as any deficiency is moot.

With respect to the other issues adjudicated by this decision, VA's duty to notify was satisfied by a September 2009 letter, sent prior to the issuance of the rating decision on appeal.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, while the Veteran did refer to a physician and facility that performed his initial right knee surgery at the October 2016 hearing, and no such records are on file, he did not report such records would relate the etiology of his right knee to service, nor did he indicate there were other outstanding records to this effect regarding any of the claimed disorders addressed herein.  Moreover, he has not reported there are outstanding medical records that include a competent medical diagnosis of a chronic sleep disorder or peripheral neuropathy of the upper and/or bilateral lower extremities.  The Board also notes, as discussed in greater detail below, that the record does not reflect further development, such as a competent medical examination or opinion, is warranted based upon the facts of this case.  Consequently, the Board concludes the duty to assist is satisfied.

The Board also notes, in regard to the October 2016 hearing, that the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the claims, asked questions to clarify the Veteran's contentions, and provided an explanation of the type of evidence which would support his claims..  Moreover, the Veteran, through his testimony and other statements of record, to include those from his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Further, the Board reiterates that it already determined the Veteran received adequate notification in this case.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran has not identified any current deficiency regarding the notification and assistance he has received in this case, or in the conduct of his October 2016 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott, supra; see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he or she files a service connection claim or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the filing a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the Veteran has contended, in essence, that his claimed disorders are due to exposure to herbicide agents while on active duty.  As the record confirms he had active service in the Republic of Vietnam during the Vietnam War Era, it is presumed he was exposed to herbicide agents, such as Agent Orange, during this period.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic-B cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board also notes that, as part of his original application for benefits in September 2009, the Veteran indicated that he believed service connection for his claimed disorders was warranted due to the fact he was discharged from service at Camp Lejeune, North Carolina.  Although it does not appear the Veteran has expanded upon this contention, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In this regard, VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173  (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

In the instant case, the Veteran does not have a diagnosis of a disease presumptively related to contaminated water at Camp Lejeune and has not offered any evidence that his claimed disorders are otherwise related to such exposure.  As such, no further discussion of these provisions are warranted based upon the facts of this case.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Acquired Psychiatric Disorder

In addition to the foregoing general provisions governing service connection, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092  (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  

In this case, the Veteran has contended, in essence, that he has PTSD due to stressors he experienced while on active duty in Vietnam, and has provided details thereof.  His spouse has provided supporting lay evidence that he exhibited symptomatology consistent with his psychiatric disorder after his return from service in Vietnam.

The Board also notes that one of the Veteran's purported stressors involved an incident that included rocket and mortar attack, and he has referred to a Presidential Unit Citation of record as being due to that incident.  Further, a VA memorandum is of record that acknowledged that such a stressor occurred.  Moreover, the Board finds that his account of this stressor is consistent with the circumstances, conditions, and hardships of his active service in Vietnam.  In short, his account of this stressor is found to be credible.

The Board acknowledges that this claim was denied by the AOJ on the basis that the Veteran did not have a diagnosis of PTSD, or any other acquired psychiatric disorder, as a result of this stressor.  In pertinent part, a May 2010 VA examination diagnosed the Veteran's condition as PTSD in remission; and stated that he did not currently meet the full DSM criteria for a diagnosis of PTSD, but that he did meet such criteria in the past.  

Despite the findings of the May 2010 VA examination, the Board notes that the Court in McClain, supra, held the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Here, medical records on file dated in October 2009, which is during the pendency of this case, reflects a diagnosis of PTSD.  More recently, VA treatment records dated in September 2016 and October 2016 include diagnoses of PTSD and depression.

The Board acknowledges that the October 2009 medical record indicates the Veteran has PTSD due to his experiences in Vietnam, but does not appear to have any explicit details as to those experiences.  Nevertheless, VA treatment records dated in September 2016 and October 2016, which includes diagnoses of PTSD and depression, notes details about multiple in-service stressors described by the Veteran.  In pertinent part, one of these stressors includes details consistent with the incident involving rocket and mortar attacks, which has already been deemed to be credible.  Moreover, the VA clinician who evaluated the Veteran at that time, a VA psychologist, explicitly opined that the PTSD and depression were related to these stressors, which would have included the already acknowledged incident involving rocket and mortar attack.  Nothing in the record causes the Board to question the qualifications of that clinician to render a competent medical opinion on this matter, and the aforementioned opinion appears consistent with the circumstances of the Veteran's active service in Vietnam.

Consequently, the Board resolves all doubt in favor of the Veteran and finds that his acquired psychiatric disorder, diagnosed as PTSD and depression, is related to his military service.  Therefore, service connection for PTSD and depression is warranted. 


Sleep Disorder and Peripheral Neuropathy

In regard to the sleep disorder claim, the Board notes that the competent medical evidence of record does not reflect a diagnosis of a chronic disability manifested by sleep impairment.  Similarly, the competent medical evidence of record does not appear to have an actual diagnosis of peripheral neuropathy of the upper and/or lower extremity.

In this regard, the Board acknowledges the Veteran reported problems with sleeping/insomnia at his October 2016 hearing.  Similarly, he described feelings of numbness at this hearing.  However, he also indicated that his sleep problems were due to nightmares that he attributed to his PTSD, i.e., that it was a symptom of this disability, and not a separate and distinct disability of its own.  Further, while the Veteran is competent to report numbness of his extremities, there is no competent medical opinion linking such to a diagnosis of peripheral neuropathy.  Specifically, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  In addition, the Board reiterates that nothing in the competent medical evidence of record reflects a diagnosis of a chronic sleep disorder or peripheral neuropathy of the upper and/or lower extremities since the Veteran filed his claim, or in close proximity to the filing of such claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; Brammer, supra; Degmetich, supra; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

Therefore, since the Veteran does not have a current diagnosis of a chronic sleep disorder or peripheral neuropathy since the filing of his claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim, service connection for such claimed disorders must be denied.

For these reasons, the Board finds the preponderance of the evidence is against the claims of service connection for sleep disorder and peripheral neuropathy of the upper and lower extremities.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; Gilbert, supra.  

Knees, Neck, Right Hand, BPH, Skin, and GERD

Initially, the Board acknowledges that the competent medical evidence reflects the Veteran does have a current right knee disorder, left knee disorder, right hand disorder, BPH, skin rash and skin cancer, and GERD.  However, his service treatment records contain no entries showing a diagnosis of or treatment for any of these disorders while on active duty, to include his September 1968 separation examination.  Further, the first competent medical evidence of any of these claimed disabilities is years after service.  

The Board also notes the Veteran himself acknowledged at the October 2016 hearing that he had no in-service injury or disease pertinent to these claimed disorders; and that they first developed years after service.  For example, he indicated that his knee disorders and GERD developed in the 1970s; and that his BPH and skin problems developed in the 1990s.

The Board acknowledges there is competent medical evidence indicating arthritis of the Veteran's neck and hands, and skin cancer.  Further, while the record reflects he has had total right knee replacement, evidence indicates he had had arthritis of this joint as well.  Nevertheless, as the competent medical and other evidence of record, including the Veteran's own testimony, reflects all of these claimed disorders developed years after service he is not entitled to a grant of service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a), for a chronic disease such as arthritis and/or a malignant tumor that was present to a compensable degree within the first service year.

The Board further notes that the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

As already noted, the Veteran has essentially contended that his claimed disorders are due to in-service exposure to herbicide agents.  However, none of the current disorders are among the list of disabilities presumptively associated with such exposure under 38 C.F.R. § 3.309(e).

Despite the lack of a diagnosis of a presumptive condition, the Board notes that the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in light of the complex nature regarding the effect of exposure to herbicide agents, the Board finds that competent medical evidence is required to support such a finding.  No such competent medical evidence is of record.  Moreover, a mere conclusory generalized lay statement that service event or illness caused a claimant's current condition - such as the Veteran's belief the claimed conditions may be due exposure to herbicide agents - is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, no further development, such as a competent medical examination and/or opinion, is warranted based upon the facts of this case.

As an additional matter, the Board notes that as service connection was not established for the Veteran's knee disorders, there is no basis to consider his contention that various conditions were secondary to the knees.  Simply put, the provisions of 38 C.F.R. § 3.310 do not provide that service connection may be established for a disability that is secondary to another nonservice-connected disability.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claims of service connection for a right knee disorder, left knee disorder, neck disorder, right hand disorder, BPH, skin rash, skin cancer, and GERD.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for PTSD and depression is granted.

Service connection for a sleep disorder is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for BPH is denied.

Service connection for a skin rash is denied.

Service connection for skin cancer is denied.

Service connection for GERD is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for hypertension and a left hand disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that there is evidence of an in-service left hand injury.  Specifically, the Veteran's service treatment records reflect he was treated for a crush injury to the left second finger in August 1966.  Furthermore, a September 2016 VA treatment record reflects the Veteran's complaints of numbness in his injured finger.  In light of the potential causal relationship between this documented in-service injury and the current left hand disorder, the Board finds that a competent medical examination and opinion is necessary to address whether the current disability is etiologically linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, there is evidence which suggests a link between the Veteran's hypertension and his presumed in-service exposure to herbicide agents.  In this regard, the Board notes that hypertension is not one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), and the regulation specifically states that the definition for ischemic heart disease does not include hypertension.  However, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, but in its Update 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In view of the information provided in the aforementioned Updates from NAS, the Board finds that a competent medical examination and opinion is required to address whether the Veteran's hypertension is etiologically linked to service, to include his presumed exposure to herbicide agents therein.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to evaluate the current nature and etiology of his left hand disorder.  The record should be made available to the examiner for review before the examination.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. The examiner then is asked to address the following inquiries:

(A)  Identify all current diagnoses referable to the Veteran's left hand.

(B)  For each diagnosed left hand disorder, is it at least as likely as not (a 50 percent probability or greater) that such disorder is related to the Veteran's military service, to include the left hand injury documented in the August 1966 service treatment records?

A complete rationale for any opinion offered should be provided.

2.  Afford the Veteran an appropriate VA examination to evaluate the current nature and etiology of his hypertension.  The record should be made available to the examiner for review before the examination.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. The examiner then is asked to address the following inquiries:

(A)  Confirm the diagnosis of hypertension.

(B)  Is it at least as likely as not (a 50 percent probability or greater) that hypertension is related to the Veteran's military service, to include his acknowledged in-service exposure to herbicide agents?  In offering such opinion, the examiner should consider and address NAS's Update 2012, which reflects that NAS has placed hypertension in the category of limited or suggestive evidence, which means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

A complete rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the most recent supplemental statement of the case in June 2016.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


